Citation Nr: 0736089	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left shoulder injury with surgical repair.

2.  The propriety of the reduction of a 30 percent rating to 
a 10 percent rating for residuals of a left knee tibial 
plateau fracture.  

3.  The propriety of the reduction of a 40 percent rating to 
a 10 percent rating for right carpal tunnel syndrome.

4.  The propriety of the reduction of a 20 percent rating to 
a 10 percent rating for left carpal tunnel syndrome.

5.  Whether termination of the veteran's total disability 
rating based upon individual employability (TDIU) was proper.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO in Anchorage, Alaska, which reduced the veteran's 
disability ratings for his service connected left shoulder 
from 20 percent to noncompensable as of February 1, 2004, 
left knee from 30 percent to 10 percent, right carpal tunnel 
syndrome from 40 percent to noncompensable and left carpal 
tunnel syndrome from 20 percent to noncompensable and 
terminated TDIU, all effective February 1, 2004.  

During the pendency of the appeal, the veteran's left 
shoulder evaluation was restored to 20 percent, as of 
February 1, 2004, by a rating decision dated in February 
2004.  The veteran has continued to disagree with the rating 
for his shoulder.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  An 
August 2005 rating decision partially restored the ratings 
for carpal tunnel syndrome to 10 percent for each arm, 
effective February 1, 2004.  These issues remain on appeal.  
Id.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The veteran testified at an April 2003 hearing at the RO.  A 
transcript has been associated with the file.

The Board notes that the veteran initiated claims in August 
2004 for right shoulder and right knee conditions that have 
not been adjudicated.  These claims are REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The evidence submitted after the final consideration by the 
RO consists of the cover page of a Social Security 
Administration (SSA) benefits decision, with a date stamp of 
November 2006.  The remainder of the decision is not present.  
The Board notes that the veteran had previously filed for SSA 
benefits, which included consideration of his left shoulder 
disability.  As the SSA has clearly taken some action on the 
veteran's claims again, the Board must remand to determine if 
relevant evidence has been accumulated by the SSA that should 
be a part of the record on appeal.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. App. 136, 140 
(1993).

The Board notes that the veteran receives treatment through 
the Anchorage, Alaska VA Medical Center on a regular basis.  
The most recent VA treatment records are dated in July 2004.  
To ensure a complete record on appeal, the Board remands to 
obtain VA treatment records from March 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2. Obtain the veteran's medical records 
from the Anchorage VA Medical Center for 
treatment concerning the veteran's service 
connected left shoulder, left knee and 
carpal tunnel syndrome disabilities from 
July 2004 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3. Then, after ensuring the VA examination 
report is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

